In a paternity proceeding, petitioner appeals from an order of the Family Court, Nassau County, entered December 3, 1975, which, after a hearing, inter alia, dismissed the petition. Order affirmed, without costs or disbursements. The Family Court’s determination, that the evidence presented was not sufficiently clear and convincing to establish respondent as the father of petitioner’s child, is supported by the record on this appeal (see Commissioner of Public Welfare of City of N. Y. v Ryan, 238 App Div 607). Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.